Dismissed and Memorandum Opinion filed May 22, 2008







Dismissed
and Memorandum Opinion filed May 22, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00161-CV
____________
 
TONIA YVONNE SCURRY,
Appellant
 
V.
 
FLOYD DAVID SCURRY,
Appellee
 

 
On Appeal from the 164th District
Court
Harris County, Texas
Trial Court Cause No.
2007-30189
 

 
M E M O R
A N D U M   O P I N I O N
This  is
an appeal from a judgment signed December 3, 2007.  




The
court was advised that the trial judge granted appellant=s motion for new trial by order
signed March 10, 2008.  On April 28, 2008, this court issued a letter to the
parties, advising them that the court would dismiss the appeal for lack of
jurisdiction unless a response was filed on or before May 8, 2008 demonstrating
that this court has jurisdiction over the appeal.  No response was received. 
Because a motion for new trial has been granted, there is no longer a final,
appealable judgment and this court has no jurisdiction.   
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 22,
2008.
Panel consists of Justices Yates, Anderson, and Brown.